 Case 3:20-cr-01412-JLS Document 50 Filed 04/27/21 PageID.125 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                       Case No. 20cr1412-JLS
11                       Plaintiff,                  AMENDED ORDER OF
                                                     CRIMINAL FORFEITURE
12          v.
13   EDUARDO GALINDO,
14                       Defendant.
15
16         On January 20, 2021, this Court entered its Preliminary Order of Criminal
17 Forfeiture, which condemned and forfeited to the United States all right, title and
18 interest of Defendant EDUARDO GALINDO ("Defendant") in the following
19 properties:
20                a.    $89,108.00 in U.S. Currency; and
21                b.    2014 Honda Accord with California license plate number
                        7EHV687    and    Vehicle    Identification    Number
22                      1HGCR2F33EA122774.
23         For thirty (30) consecutive days ending on February 25, 2021, the
24 United States published on its forfeiture website, www.forfeiture.gov, notice of the
25 Court's Order and the United States' intent to dispose of the properties in such
26 manner as the Attorney General may direct, pursuant to 21 U.S.C. § 853(n) and
27 Rule G(4) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
28 Forfeiture Actions, and further notifying all third parties of their right to petition the
 Case 3:20-cr-01412-JLS Document 50 Filed 04/27/21 PageID.126 Page 2 of 2




 1 Court within thirty (30) days of the final publication for a hearing to adjudicate the
 2 validity of their alleged legal interest in the properties.
 3         There were no potential third parties known to the United States to have
 4 alleged an interest in the forfeited properties; therefore, no one was provided with
 5 direct notice of the forfeiture.
 6         Thirty (30) days have passed following the final date of notice by publication,
 7 and no third party has made a claim to or declared any interest in the forfeited
 8 properties described above.
 9         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
10 that, as a result of the failure of any third party to come forward or file a petition for
11 relief from forfeiture as provided by law, all right, title and interest of
12 EDUARDO GALINDO and any and all third parties in the following properties are
13 hereby condemned, forfeited and vested in the United States of America:
14                a.    $89,108.00 in U.S. Currency; and
15                b.    2014 Honda Accord with California license plate number
                        7EHV687    and    Vehicle    Identification    Number
16                      1HGCR2F33EA122774.
17         IT IS FURTHER ORDERED that costs incurred by the United States
18 Customs and Border Protection (“CBP”) and any other governmental agencies which
19 were incident to the seizure, custody and storage of the properties be the first charge
20 against the forfeited properties.
21         IT IS FURTHER ORDERED that CBP shall dispose of the forfeited properties
22 according to law.
23         IT IS SO ORDERED.
24 Dated: April 27, 2021
25
26
27
28
                                           -2-                            20cr1412
